Citation Nr: 1429203	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for private medical care from September 19, 2010 through September 30, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) VA Medical Center (VAMC) in Canandaigua, New York.

In January 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran requests payment or reimbursement for private emergency treatment received from September 19, 2010 through September 30, 2010, following an injury in which he fractured his left wrist and left ankle, and fractured a rib.

Under 38 U.S.C.A. § 1725(b)(2)(B) (West 2002), the Veteran must be an active Department health-care participant who has received care within the 24-month period preceding the furnishing of such emergency treatment.  It is unclear from the Veteran's Medical Administrative Services (MAS) folder whether he had previously sought treatment at a VA medical facility within the 24-months prior to his emergency hospitalization.  As such, evidence proving this needs to be obtained and associated with the Veteran's MAS folder.

In a January 2014 videoconference hearing, the Veteran testified that he was taken to the private medical facility on September 19, 2010, but that he did not have surgery until the next day.  Medical opinions are required from an appropriate VA physician concerning whether the private medical treatment was for conditions of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health. The physician must be provided with a copy of the MAS folders, including any additional VA treatment records secured on remand, so that he or she can properly address this question.

Opinions should be obtained from an appropriate VA administrator concerning whether on September 19, 2010 and September 20, 2010, other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  The VA administrator must be provided with copies of the MAS folders, including any additional VA treatment records secured on remand, so that he or she can properly address this question.

The VA received the Veteran's claim for reimbursement on January 19, 2011, more than 90 days after he was discharged from the non-VA facility that furnished the emergency treatment.  38 C.F.R. § 17.1004(d)(1) (2013).  The Board notes that under 38 C.F.R. § 17.1004(f) (2013), notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than one year after May 21, 2012.

Accordingly, the case is REMANDED for the following actions:

1. Request an opinion from an appropriate VA administrator as to whether the Veteran had received treatment, or was in the VA medical system, in the 24-months prior to his injury on September 19, 2010.

2. Request a medical opinion from an appropriate VA physician concerning the following:

a. Was the medical situation on September 19, 2010 of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?

b. When, during the period from September 19 through 30, 2010, was the Veteran more likely than not medically stable such that the medical emergency had ended and the Veteran could have been safely transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability?  

The physician must be provided with a copy of the MAS file so that he or she can properly address these questions.  A clear rationale for the opinions must be provided by the VA physician.

3. Then readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If the claim is not granted to the Veteran's satisfaction, send him the appropriate supplemental statements of the case.  An appropriate period of time should be allowed for response from the Veteran or his representative.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

